DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 4-5) in the Applicant Arguments/Remarks Made in an Amendment filed 2/7/22, the prior office action filed 10/5/21, and the claim language below.
Claim 1 recites an electric system with switched electric cells comprising: a power supply bus; an assembly of electric cells and of first switches coupling the electric cells together; more than two second switches forming an H bridge and coupling said assembly to output nodes; a first circuit which supplies first control signals to the first switches and to the second switches; a second circuit which delivers a first power supply voltage to the first circuit based on the voltage across one of the electric cells; a third circuit which supplies second control signals to at least two of the second switches and connected to the power supply bus; and first diodes coupling the first circuit to said at least two of the second switches and second diodes coupling the third circuit to said at least two of the second switches.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vo (US 9,450,274) and Ulinksi (US 2002/0041502).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/A.P./Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859